                 Case 2:20-cr-00137-JCC Document 140 Filed 01/21/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0137-JCC-11
10                             Plaintiff,                    ORDER
11          v.

12   TRAVIS EUGENE KEEL,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Travis Keel’s unopposed motion to
16   proceed with a guilty plea hearing by video conference or telephone conference (Dkt. No. 139).
17   Having thoroughly considered the motion and the relevant record, the Court hereby GRANTS
18   the motion for the reasons explained herein.
19   I.     BACKGROUND
20          Mr. Keel has been charged with conspiring to distribute controlled substances and
21   possessing controlled substances with intent to distribute. (Dkt. No. 1 at 18–21.) He reached a
22   plea agreement with the Government and state prosecutors on November 5, 2020. (Dkt. No. 139
23   at 3.) On November 13, 2020, Mr. Keel was sentenced in Snohomish County Superior Court and
24   is now in the custody of the Washington State Department of Corrections. (Id.) He would like to
25   proceed with his federal plea hearing by video or telephone conference. (Id. at 1.)
26          //


     ORDER
     CR20-0137-JCC-11
     PAGE - 1
              Case 2:20-cr-00137-JCC Document 140 Filed 01/21/21 Page 2 of 2




 1   II.    DISCUSSION

 2          Delaying Mr. Keel’s plea hearing would cause serious harm to the interests of

 3   justice. See W.D. Wash. General Orders 04-20, 09-20, 14-20, 17-20. Under General Order 18-20,

 4   in-person proceedings will not resume until at least April 1, 2021. See W.D. Wash. General

 5   Order 18-20. Delaying Mr. Keel’s plea hearing and, as a consequence, his sentencing, by at least

 6   ten weeks would cause serious harm to the interests of justice because Mr. Keel has a strong

 7   interest in the speedy resolution of this matter now that he has decided to plead guilty.

 8   III.   CONCLUSION
 9          For the foregoing reasons, the Court GRANTS Defendant Travis Keel’s motion to
10   proceed with a guilty plea by video conference (Dkt. No. 139) and ORDERS that Mr. Keel’s
11   plea hearing be scheduled before a Magistrate Judge as soon as practicable and be conducted by
12   video or telephone conference.
13

14          DATED this 21st day of January 2021.




                                                           A
15

16

17
                                                           John C. Coughenour
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     CR20-0137-JCC-11
     PAGE - 2
